MERRITT, Circuit Judge.
In an opinion dated February 12, 2001, the District Court held in this bankruptcy case that the five individual retirement accounts (IRAs) of the debtors-appellant, are not exempt under § 552(d)(10)(E) of the Bankruptcy Code, codified in Title 11, U.S.C. The appellees now concede that a subsequent opinion by this Court in In re Brucher, 243 F.3d 242 (6th Cir.2001), reversed the position taken by the District Court and requires us to reverse the District Court unless we overrule Brucher. Appellee now asks that this court reverse the holding in In re Brucher and affirm the bankruptcy court’s and the district court’s decision denying debtors’ exemption [of] the IRAs under 11 U.S.C. § 522(d)(10)(E). (Opin. p. 14.)
Under the rules and precedents of the Sixth Circuit, one panel of our Court may not in a subsequent case overrule the holding of a previous panel. Only the court en banc may do so. Hence this panel has no alternative but to follow Brucher and reverse the decision of the District Court.
Accordingly, the judgment of the District Court is reversed and the case remanded for further consideration in light *912of our decision here and our previous decision in Brucher. Id.